DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “of a human body” is vague as “a user” is used in line 1.  It is unclear if these two are different or the same person.  It is suggested to use “of the user’s human body” in line 3.  In line 5, “configured to display images relating to the response” is vague as it is unclear if there is some element transforming the response before the display displays the images.  Any display is “configured” to display an image, so it is therefore suggested to first state an element that can produce an image from the response for the display to display the image.  In the last paragraph, “an opioid treatment response data analyzer…” is vague as it is unclear if “an opioid treatment” adds anything to the analyzer’s functions.  The analyzer has only set forth that it analyzes data and reports outcomes, but those functions do not relate to anything about opioids.  In the last paragraph, “the data regarding the stimulation” lacks antecedent basis and “data 
In claim 3, “wherein: one or more processors” is vague as the processors are additional elements.  It is suggested to use “further comprising”.  In line 7, “comprising” is vague as the storage devices are already recited.  It is suggested to use “including”.  In line 13, “is associated with” is vague as it is unclear how the association is set forth.  Does this mean it just has to be in the same device?  Same room?  etc.  It is suggested to use “occurs during”.  Similarly, the later recitations of “associated” are vague.  In the claim, both occurrences of “if” are vague as it is unclear when one “if” statement is met, whether the claim and/or prior art requires the other “if” statement.  It is suggested to use “when” for both “if”s. 
Similarly, claim 18 has these problems.
In claim 4, both occurrences of “comprises” is vague and it is suggested to use “includes”.  Similarly, claims 12 and 15 have this problem.
In claim 5, “on a common device” is inferentially including the device.  It is suggested to first state the system further comprises the common device before it is used in the claim.
Similarly, claim 6 has this problem in regards to the first and second devices.
In claim 11, each occurrence of “associated” is vague.  In claim 11, it is unclear if the last paragraph is a separate step or directed to when the feedback is not within a second parameter.
In claims 14 and 17, the claims are vague for using passive voice as it is unclear if a positive method step is being recited.  It is suggested to use active voice such as “providing” or “storing”, etc.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15, and 17-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Goodall et al (2018/0168905).  Goodall discloses a stimulation and feedback device that allows the user to learn motor tasks (e.g. abstract, etc.).  Goodall teaches that a primary stimulation is applied, but a secondary muscle stimulation is used to assist in the learning (e.g. figure 3, paras. 77, 78, 90, 98, 111, 204, etc.) where there are sensors to sense EMG, heart rate, pressure, etc. (e.g. paras. 68, 75, etc.) and a processor and display, such as a phone (e.g. paras. 134, 136, etc. or separate wireless display, para. 134, etc.), to enter stimulation information (e.g. para. 112, etc.) and analyze and output data regarding the stimulation, sensed data, and outcomes (e.g. paras. 82, 90, 115, etc.), where stimulation is stopped and/or an alternative visualization of body movement is provided when the patient is not performing tasks correctly (e.g. paras. 81, 79, 82, 145, 191 etc.) or stimulation and visualizations are continued, repeated, and advanced to the next stage, such as learning new golf swings or showing the student their golf swing, when the patient meets the proper threshold and performs the tasks correctly (e.g. paras. 79, 82, 145, 176, 191-195, etc.) where the feedback can be in the form of games (e.g. paras. 93, 122-125, etc.) and the system can be one common device or the biofeedback device/sensor can be remote/wireless (e.g. paras. 73, 74, 193, 210, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodall et al.  Goodall discloses that positive and negative feedback is provided with visualizations and the use of the system in a gaming environment (e.g. paras. 93, 122-125, etc.), but does not specifically disclose how the positive and negative feedback is provided, such as through progress/completing an objective or lack of progress/not completing an objective through the game.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed, to have modified the system and method as taught by Goodall, with the use of progress/completing an objective or lack of progress/not completing an objective in the game as positive or negative feedback, as is well-known and common knowledge in the art, since it would provide the predictable results of providing positive and negative reinforcement of motor tasks in a fun and enjoyable way to get the patient to continue to advance their development or know when they need to improve.  
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure.  The prior art evidence shows some of the well-known in the art elements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        9/11/21